Exhibit 10.1

 

 

SECOND AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT

 

 

THIS SECOND AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this “Amendment”),
dated and effective as of June 4, 2012, is made and entered into among GLOBAL
CASH ACCESS, INC. (“GCA” or “Client”) and WELLS FARGO BANK, N.A. (“Wells
Fargo”).

 

R E C I T A L S:

 

A.        Client and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of November 12, 2010 (as modified or amended from time to
time, the “Agreement”).

 

B.         Client has requested that (i) Wells Fargo increase the Maximum
Available Amount of Cash for use in the Covered Machines to $500,000,000.00, and
(ii) extend the initial term of the Agreement through November 30, 2014, and
subject to and on the terms and conditions of this Amendment, Wells Fargo has
agreed to do so.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows, intending to be legally
bound:

 

ARTICLE I

 

Definitions

 

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.

 

ARTICLE II

 

Amendments

 

Section 2.1.     Maximum Available Amount.  Section II.C is amended and restated
in its entirety to read as follows:

 

“Maximum Amount of Cash to be Supplied.  The aggregate total of Cash to be
provided by Wells Fargo under this Agreement shall at no time exceed $500
Million Dollars including (i) all Cash with Armored Carriers, (ii) all Cash in
Covered Machines, and (iii) all payments owed by Servicers, including any amount
to be reimbursed by way of credit to the Settlement Account in immediately
available funds, net of all adjustments,

 

 

1

--------------------------------------------------------------------------------


 

chargebacks, representations and other corrections to all transactions under the
Servicing Agreements (the “Maximum Available Amount”); provided, however, Wells
Fargo acknowledges that Client may require Cash not to exceed $50 Million
Dollars in excess of the Maximum Available Amount (the “Additional Requested
Amount”) for a particular calendar day (e.g. New Year’s Eve), on an occasional
basis but in no event more than four times in any calendar year, and in such a
situation, Client shall use best efforts to notify Wells Fargo with reasonable
advance notice of the anticipated calendar day and the anticipated amount of the
Additional Requested Amount”) and Wells Fargo shall provide the Maximum
Available Amount and shall use best efforts to provide Cash in an amount equal
to the Additional Requested Amount.”

 

 

Section 2.2.   Term.  Section XI.A is amended and restated in its entirety to
read as follows:

 

 

“General.  The initial term of this Agreement shall begin on the Effective Date
and continue through November 30, 2014 and shall be renewed for additional
one-year periods unless a Party gives at least 90 days’ prior written notice of
its intent not to renew, provided, however, that each such renewal shall be
subject to a written agreement about pricing and such other terms and conditions
to be mutually agreed upon among the Parties (the “Stated Termination Date”),
unless earlier terminated by a Party as provided in this Agreement (the “Actual
Termination Date”).”

 

 

ARTICLE III

 

Representations and Warranties; Acknowledgments

 

Each of the Parties represents and warrants to the other that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite action on its part; and (ii) it is in compliance with the terms of the
Agreement applicable to it.

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

General Provisions

 

Section 4.1.      Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

Section 4.2.      Facsimile Signatures.  Delivery by fax of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.

 

Section 4.3.      Section Headings.  The section headings in this Amendment are
for purposes of reference only and shall not limit or affect any of the terms
hereof.

 

Section 4.4.      Successors and Assigns.  This Amendment is binding upon and
shall inure to the benefit of parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIII.D of the
Agreement.

 

Section 4.5.      Governing Law.  The Governing Law shall govern this Amendment
and the interpretation thereof.

 

Section 4.6.      Entire Agreement; Modification.  This Amendment constitutes
the entire agreement between Wells Fargo and Client relating to the subject
matter hereof and may not be changed orally, but only by written instrument
signed by both Parties.  There are no restrictions, promises, warranties,
covenants, or undertakings relating to the subject matter of this Amendment
other than those expressly set forth or referred to herein.  Nothing in this
Amendment alters or impairs the Agreement except for the amendments specifically
provided herein.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed on its behalf by its duly authorized officers, as of the date and year
written above.

 

 

  GLOBAL CASH ACCESS, INC.

 

 

WELLS FARGO BANK, N. A.

 

 

 

 

 

 

 

 

  By:

 /s/ Scott Betts

 

 

By:

 

/s/ Olga E. Wisnicky

 

 

Name:

Scott Betts

 

 

 

 

Name:

Olga E. Wisnicky

 

Title:

CEO

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------